Title: IX. Abstracts of Gouverneur Morris’ Letters on Commerce, [May 1784]
From: Jefferson, Thomas
To: 


[May 1784]
G. Morris to Genl. Chastellux. Oct. 7. 1783.
France fought for the American commerce. Has she got it and will she hold it? That contest is only beginning. Her success in it will depend on her prudent management. The marine of a country depends on it’s commerce. Commerce depends on 2. pillars. 1. Navigation, which forms seamen. 2. Wealth, which supplies taxes. To pursue a marine at the expence of commerce, is to destroy the foundation while the superstructure is erected. To dry up the channels of wealth in order to increase number of seamen has precisely that effect. This is the effect of the late conduct of British, and will be the same if imitated by France. Engld. has determined to carry on her W.I. trade in her own bottoms exclusively. Besides the preceding effects, this will excite resentments far more important than the objects she aims at. The eminence of the British marine considered in connexion with her navigation act induces opinion that the former is the effect of the latter. Men will not go to sea while they find easy subsistence on shore. Therefore 1. Numerous seamen can only be drawn from populous countries. 2. The rewards of labor at sea must be greater than for labor on shore. Whatever then contributes to population tends to produce seamen. Wealth and commerce support numbers.
  The Navigation act by restraining the importation of foreign articles to particular ships and seamen does not increase either of sources of a marine. By giving an undue premium to these particular ships and seamen, it does injury. The stroke was levelled at the Dutch—it only turned the Dutch on the fisheries. Accordingly they fish on the Brit. coasts to this hour. The consequence of such Restrictions as the British have laid on their islands are these.
1. The islands will be obliged to pay for their subsistence ¼ more than was necessary. But it being a maxim that the sum of subsistence must be paid out of the aggregate fund before that of revenue, it is clear that so much less of wealth will remain for the paiment of revenue and that this deficiency must appear in some shape or other.
2. The produce of their islands cannot meet on terms of equal competition the produce of those islands which are subsisted cheaper. Therefore the market of their sugars must be confined to  their own country, and the articles they purchase here must be paid for in coin.
3. Their planters having less means to pay for the manufactures of Engld. will consume less of them.
4. Lands of secondary quality, which might be cultivated if subsistence were cheap, will not be cultivated at all. Therefore the population of their islands will be less, so will be their produce: so the carriage of that produce: and of course the number of seamen will be diminished by those regulations which they were intended to increase.
5. The American ships and seamen which would have been employed in the W.I. commerce will be thrown back to a competition with their carrying trade in the fisheries or some other quarters.
6. American raw produce being less valuable at home (from the difficulty of exporting it) they will cultivate less and manufacture more.
If Europe wishes us to be her customers, she must enable us to pay for the articles we buy of her. If France wishes us to drink her wines, she must let her Islanders eat our bread. Then they will send her more sugar to buy articles in the North of Europe, which her wines alone will not buy. The planter of hemp in Russia will then pay less for his sugar and get more for his hemp. The French Vintner will pay less for his hemp and get more for his wine. The American planter will pay less for his wine and get more for his corn. The West indian will pay less for his bread and get more from his estate. Thus the whole circle of wealth and happiness is increased by increasing the different articles of each country, and each separate sovereign draws greater revenue from wealthier subjects. More commodities are raised, more carried, more ships built, more seamen bred.
It is for the interest and happiness of France and America, to facilitate their intercourse. Britain has excited resentment. If France copies her, it will allay that resentment. If she acts in reverse she will conciliate us. If we are to chuse among the nations of Europe who shall be our carriers, many reasons give the English a preference.
The same to the Chevalr. Luz. Oct. 1783.
Is it the interest of F[rance] to exclude our flour from her islands, and the exportation of their sugar in our bottoms? That such regulations will be injurious to our commerce, that artifices will be used  to elude them, that animosities may be excited between us is evident. Nor will they advance the commerce, the revenue, nor the navigation of F.
The merchants of Bourdeaux wish to confine to themselves the flour trade of the islands but these merchants (selling wine too) should consider that if Am. cannot vend her own commodities she cannot purchase those of other countries. The inability to purchase must restrain her 1. in articles not necessary e.g. wine. 2. in articles which are necessary. These we must supply at home. So long as A[merica] can obtain vent for her gross articles of raw produce, she will procure manufactures abroad; and will expend for luxuries in proportion to her wishes, but to conciliate the interest of those merchants with ours, suppose a light duty (e.g. 1 livre per quintal) laid on the import of foreign flour in the islands. This would give a sufficient preference to produce of F. and secure supply to the islands, prevent distress in war, and produce revenue to the crown. The islands will flourish in proportion to the ease of their subsistence. They cannot receive European goods from this country, because they can get them cheaper from F.—edict too may prohibit it. If subsistence of the islands be cheap their produce will be cheap, lands cultivated which otherwise would not. The produce and population of the islands being thus increased they will consume more commodities of F. and pay for them more readily. The navigation and revenue must increase then with the ease of subsistence of the islands. The carriage must increase with the produce, and of course the number of seamen and ships. The produce of the islands being cheapened, the demand will increase, and a preference at market be obtained. If F. does not cheapen her sugars by every possible means, the sugars of Portug. from the Brasil will prevail.
American bottoms?
Obj. if A. is permitted to carry produce of islands for their own use, they will take more, and so carry to other places.
Ans. No danger of this: the commerce of the islands cannot be carried on in vessels from Eur. to A. and thence again to Eur. Nor can it be carried on in that manner if you suppose the circle to commence in any other of those three points, e.g. America. From the nature of the navigation among the islands and on our coast the trade with them must be in small vessels, navigated by few men. Such vessels however are not calculated to carry produce of W.I. to Eur. and will suffer in competition with larger as much there as they gained before. If the islands are to be supplied by large vessels from Eur. the cost of those supplies will be increased.

The produce carried from A. to Eur. will employ 5. times as many ships as are necessary for the returns. E.g. the tobacco of the Chesap. employs 200. large ships, which would bring annual European supplies for all America. Therefore the far greater part of the vessels coming from Eur. will be empty. A ship sailing from F. to the islands can perform her voiage with certainty in a given time, because of tropical winds but the voiage to this country is much longer. If the ship be empty, she is risqued, her crew emploied, and repairs and refreshments incurred without freight to pay expences. If 2. ships sail together for this country and one for the islands the one coming here to fetch cargo for islands will have expended ¼ of cargo, and will be much longer in the voiage. Therefore supplies in this way are ¼ dearer than in the other. This extra expence must be borne either by the merchant who fitted out the ship, or the planter who consumes the produce. The conclusion is no merchant will send a vessel from Eur. to carry our produce to the islands and take their produce to the islands. And consequently no merchant will send a vessel from A. to the islands to take freight to Eur. and return from thence to A. because the circle is the same, except the case of a vessel built in A. to be sold in Eur. to which it might sometime be convenient to take freight from W.I. but this can be only as to a part of the vessel built for sale, and therefore will interfere but little: and will give F. the advantage of having a greater number Amer. ships offered for sale in her harbours. Natural causes then exclude us from the carrying trade even if laid open to us.
Take view of A. from South to N. Till you get to Delaware they employ others to carry for them, because they have not that class of people from which seamen are formed, the maritime parts being inhabited by land holders and masters of slaves. Pens., N.Y. employ many foreign seamen. As to Eastern states deduct vessels for their fish, lumber, livestock, oil, to the islands and W.I. produce back, and for carrying produce to Southern and middle states to bring back Southern produce for their own consumption, few will remain. To restrain the commerce then with a view to increase F. seamen is to defeat the purpose intended.
The same to Genl. Chastellux May 14. 1784
On the establishment of a free port in the Isle of France of Bourbon.
We consume E. India goods to amount of half a million sterl. If we go to India, we must send silver. This may be got by the same  commerce which enabled us formerly to pay for these articles. We have Ginseng too, which going hence immediately it’s freshness will give us a preference. The length of the voiage without intermediate port is an objection. France can remove it, and it will be her interest. If she establishes a free port and lay open the commerce to all her subjects, these consequences follow.

1.  The trade of F. with I. will be carried on from that port and not from F. directly. In smaller vessels, smaller expence shorter time. Merchants established at that port can watch their factors in India, and captains of their ships. Assorted cargoes for I. will be more easily obtained there.
2.  The servants of all the Companies settled in I. will carry on their commerce with that port. Because they can there better conceal from their employers it’s extent—because the returns will be more speedy and certain, and because of the benefit of well assorted cargoes.
3.  The Americans would trade thither exclusively—because they can chuse there the return articles, without going from place to place in Asia to search for them—because such cargoes would yeild quicker sale than those consisting of 2. or 3. articles only—because shorter period, smaller vessels—because many American productions might enter into it with advantage.
4.  The subjects of other powers having E.I. companies would resort to that port and smuggle goods back.

The good effects of this will be.

1.  A greater number of F. seamen will be emploied and fewer consumed by the diseases incident to long voiages.
2.  The revenue derived by the K. from that commerce might be simplified, and therefore increased.
3.  The expence of his ports and garrisons throughout I. might be reduced and the remaining ones borne by light duties collected on the spot.
4.  These islands would soon become populous, powerful and rich.
5.  Merchants after amassing fortunes there would return to spend them in F.
6.  Their populousness and wealth would cause great consumption of the goods of F.
7.  Their powers and number of seamen which would be always in such a port would give decided superiority in war. Such force so placed would act with greater celerity.

From the 2d. position it follows that without the expence of E.I.  establishments F. would derive from those of other nations more benefit than their owners. That a commission on the commerce of others with freight, storage, duties &c. amounting to ⅕ of whole value may be received by F. That the officers of other powers in I. being personally interested with F. would rather aid than oppose her arms. That these facilities to the general system of Oriental traffic would enable F. to supply nations not having E.I. companies on easier terms than others. From the 3d. position it follows that F. and A. will be more closely united—Provisions and naval stores sent to such port from A. cheap. From the 4th., that while the rivals of F. are wasted in supporting cumbersome establishments their subjects will by smuggling dry up the sources of wealth.
The F. company is ruined, the Dutch not much better, the E. as near it as need be. Instead then of reviving your company of trying an experiment which has so often failed, try one which at the most can do no harm.
